HEDRICK, Judge.
Defendant contends the court erred in denying his motion for judgment as of nonsuit. When considered in the light most favorable to the State, the evidence is sufficient to support findings by the jury that defendant, pursuant to his employment with American Imports, lawfully received payments from Patricia Horton of $10 and $25 and from Frank Malpass of $30, which he fraudulently converted and misapplied to his own use. The assignment of error upon which this contention is based is not sustained.
On cross examination of the State’s witness Garris the court sustained the State’s objections to questions concerning a business transaction between defendant’s father, Warren Perry, Sr., and Garris, and a lawsuit commenced against Garris by Mr. Perry. The court likewise refused to allow defendant and his father to testify with respect to these matters on direct examination. The excluded evidence tends to show that in May 1976 Garris and Mr. Perry entered into an agreement whereby Mr. Perry was to sell Garris a 1973 Checker Marathon automobile for $1,100 and a .357 magnum pistol. Mr. Perry delivered the automobile to Garris, and Garris paid the $1,100 but never delivered the gun. Mr. Perry subsequently filed suit against Garris for breach of contract in the latter part of May, 1976. The court also excluded evidence of defendant’s Witness George Gifford, a former employee of American Imports, that Garris fired him in the latter part of May, 1976 for talking to defendant about the alleged embezzlements, and that Garris told him that he would be prosecuted for aiding and abetting if he testified for defendant. Defendant contends the court erred in excluding this testimony because it prevented him from showing bias on the part of the State’s witness Garris.
“Cross examination of an opposing witness for the purpose of showing his bias or interest is a substantial legal right, which the trial judge can neither abrogate nor abridge to the prejudice of the cross examining party.” State v. Hart, 239 N.C. 709, 711, 80 S.E. 2d 901, 903 (1954). A defendant may also show bias on the part of a State’s witness by the testimony of his own wit*621nesses. State v. Wilson, 269 N.C. 297, 152 S.E. 2d 223 (1967). Bias may be shown by introducing statements made by the impeached witness. Id.
In the present case defendant testified that he gave the payments in question to Garris. Garris testified that he did not. Therefore, Garris’s testimony was crucial to the State’s case against defendant. The excluded testimony certainly tended to establish bias on part of the witness since it revealed that the witness was involved in a lawsuit with defendant’s father, and that he had fired defendant’s witness for talking to defendant about the alleged embezzlement and threatened to prosecute him if he testified for defendant at trial. The court’s exclusion of this testimony was prejudicial to defendant, and he is entitled to a new trial.
Defendant has brought forward and argued numerous other assignments of error which we need not discuss since they are not likely to occur upon a new trial.
For the reasons stated the defendant is entitled to a
New trial.
Chief Judge Brock and Judge Martin concur.